Citation Nr: 0914371	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus, type 
II.  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus, type 
II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Procedural history

In October 2004, the RO denied entitlement to service 
connection for diabetes mellitus, type II, to include as due 
to herbicide exposure; and denied entitlement to service 
connection for peripheral neuropathy and erectile 
dysfunction, claimed as secondary to diabetes mellitus, type 
II.  The Veteran indicated his disagreement with the October 
2004 decision in a November 2004 notice of disagreement 
(NOD).  A decision review officer (DRO) conducted a de novo 
review of the claim and rendered a decision in a September 
2005 statement of the case (SOC) which was also unfavorable 
to the Veteran's claims.  The Veteran subsequently perfected 
an appeal as to this issue by filing a substantive appeal (VA 
Form 9) in November 2005.  

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in April 2007.  He indicated in 
correspondence to his representative that he would not attend 
the hearing, and did not report for the hearing.  The Veteran 
has provided no explanation as to why he did not report for 
the hearing and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008). 





FINDINGS OF FACT

1.  The Veteran did not set foot in Vietnam, nor did he serve 
in the inland waterways of Vietnam.

2.  There is no competent medical evidence demonstrating the 
presence of diabetes mellitus, type II, in service or for 
decades thereafter.

3.  There is no competent medical evidence of record 
indicating that the Veteran's diabetes mellitus, type II, is 
related to his military service. 

4.  The Veteran's claim for entitlement to service connection 
for peripheral neuropathy, claimed as secondary to diabetes 
mellitus, type II, is not based on a service-connected 
disability; and there is no contention, or competent medical 
evidence to show, that the Veteran had peripheral neuropathy 
until many years after discharge from active service.

5.  The Veteran's claim for entitlement to service connection 
for erectile dysfunction, claimed as secondary to diabetes 
mellitus, type II, is not based on a service-connected 
disability; and there is no contention, or competent medical 
evidence to show, that the Veteran had erectile dysfunction 
until many years after discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 
(2008).  

2.  The criteria for entitlement to service connection for 
peripheral neuropathy, claimed as secondary to diabetes 
mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).

3.  The criteria for entitlement to service connection for 
erectile dysfunction, claimed as secondary to diabetes 
mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type II, to include as due to herbicide 
exposure; and entitlement to service connection for 
peripheral neuropathy and erectile dysfunction as secondary 
to diabetes mellitus, type II. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 12, 2004, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  Although 
the Veteran was not provided notice specifically addressing 
the criteria for a claim for secondary service connection, he 
has demonstrated actual notice of the requirements for 
secondary service connection insofar as he has specifically 
alleged that his peripheral neuropathy and erectile 
dysfunction are due to diabetes mellitus, and, in turn, that 
his diabetes mellitus is a result of exposure to Agent Orange 
during service.  

Further, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The August 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis as in the original 
letter.) 

The Board notes that the August 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  (The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.)  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision letters from the RO dated March 20, 2006, and June 
8, 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and June 2006 
letters instructed the Veteran that two factors were relevant 
in determining effective dates of increased rating claims:  
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, service personnel records and provided him with a VA 
examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
decision not to appear for a scheduled hearing with a 
Veterans Law Judge, and his subsequent failure to reschedule, 
is being treated as a withdrawal, as detailed in the 
Introduction.  See 38 C.F.R. § 20.704(d) (2008).  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure

Relevant law and regulations 

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type II 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 38 
C.F.R. § 3.309(e) (2008).

The Haas stay

The Veteran claims that his diabetes mellitus is related to 
exposure to herbicides.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2008) (if a 
Veteran served in Vietnam, exposure to herbicides is 
presumed). 
Service records indicate that the Veteran received a Vietnam 
Service Medal.   

The issue of presumptive exposure to herbicides in Veterans 
who received the Vietnam Service Medal has been the subject 
of significant litigation in recent years.  In Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Court held that held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991), created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal for purposes of service connection for 
diseases associated with herbicide exposure.  

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a Veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Supreme 
Court of the United States recently denied certiorari.  
See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In light of the United States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.   

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Analysis

The Veteran is seeking service connection for diabetes 
mellitus, type II.  He essentially contends that this 
disability is related to herbicide exposure during his 
military service.

As detailed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, it is 
undisputed that the Veteran has been diagnosed with type II 
diabetes mellitus.  See, e.g., a July 2005 VA compensation 
and pension (C & P) examination report.  Hickson element (1) 
is therefore satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.  

Concerning disease, there is no medical or other evidence of 
diabetes mellitus in service or within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  The Veteran's service treatment records are 
entirely silent as to any complaint, treatment, or diagnosis 
of diabetes mellitus.  In particular, the separation 
examination dated March 1974 is pertinently absent any 
notation related to diabetes mellitus.  

Moreover, competent medical evidence of record indicates that 
the Veteran was initially diagnosed with diabetes mellitus in 
approximately 1989.  See a statement of F.N., M.D. dated in 
June 2004.  This is long after the end of the one year 
presumptive period.  See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Accordingly, the criteria for presumptive service connection 
on the basis that is a chronic disease shown within one year 
of discharge from service are not met; and, further, the 
Hickson element (2) is not satisfied as to incurrence of the 
disease o diabetes in service.

With respect to in-service injury, the Veteran contends he 
was exposed to herbicides, specifically Agent Orange, while 
he was stationed in Thailand.  The Veteran also asserts that 
he entered the Republic of Vietnam on several occasions to 
complete banking transactions and when on a separate 
occasions when his transport driver got lost on the Cambodia-
Vietnam border.  The Veteran additionally asserts that he was 
exposed to herbicides because his flight line was over the 
Cambodia-Vietnam border.  See the Veteran's statements dated 
August 2004 and January 2005.  

As indicated above, a Veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  Agent Orange exposure is presumed 
only for Veterans who actually served in the Republic of 
Vietnam.  Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 
2008) (upholding VA's regulation and interpretation thereof 
regarding service in Vietnam).  The Veteran asserts that he 
and two sergeants in his unit, M.M. and P.S., got lost in 
transport and traveled " . . . all over the Vietnam Cambodia 
border for several hours until [they] returned to Cambodia."  
See the Veteran's August 2004 statement.  The Veteran further 
asserts that while at Utapao Royal Thai Air Force Base in 
Thailand, he " . . . went into Vietnam to make several 
banking transactions."  The Veteran additionally asserts 
that while stationed at Takhli and Korat Royal Thai Air Force 
Bases in Thailand, his flight lines were over the Vietnam-
Cambodia border.  See the Veteran's January 2005 statement.  
The Veteran has provided no supporting evidence concerning 
either event.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

A review of the record reveals no evidence to substantiate 
the Veteran's recent statements of exposure to Agent Orange.  
The Board notes that the RO contacted the U.S. Army & Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)) in 
August 2004 and requested verification of the Veteran's 
alleged herbicide exposure.  The JSRRC responded in August 
2004 that there were "No records of exposure to 
herbicides."    The RO contacted the JSRRC once again in 
November 2004 concerning the Veteran's assertions that his 
flight line was over the Vietnam-Cambodian border.  The JSRRC 
responded in May 2005 that those types of records were not 
part of the personnel record.  See the May 2005 JSRRC 
response.  Moreover, an August 2005 report of contact with VA 
Central Office personnel reflects that herbicide exposure in 
Thailand could only be verified for a certain site in 1964-
1965, before the Veteran's presence in Thailand.  

Additionally, the preponderance of the evidence indicates 
that the Veteran did not set foot in Vietnam or within the 
inland waterways of Vietnam.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  The Board has reviewed the service 
department documentation for corroboration of the Veteran's 
claims in this regard.  In the section of his DD Form 214 
designated for Indochina or Korea service since August 5, 
1964, is the notation "360 days Thailand."  The DD Form 214 
further indicates that the Veteran had a total of one year of 
foreign and/or sea service.  Many service treatment records 
are stamped to indicate that treatment was received in the 
United States or Thailand, but none indicate treatment or 
stationing in Vietnam.  Performance reports and other service 
personnel records reflect duties performed in the United 
States and Thailand, but none contain any description of 
travel to or duties performed in Vietnam.  In the context of 
this record, which in the Board's view affirmatively 
indicates that the Veteran did not have travel or duty in 
Vietnam, the Board finds the Veteran's assertions of service 
or other visits to Vietnam less than fully credible.  The 
Board affords significantly greater weight to service 
department records indicating that the Veteran's time 
overseas consisted of 360 days service in Thailand, and 
approximately a total of five days transit between the United 
States and Thailand.    

Further, as to exposure to Agent Orange outside of Vietnam, 
the Board places significantly greater probative value on the 
pertinently negative JSRRC research than it does on the 
statements of the Veteran.  There is no objective or 
corroborative evidence which suggests that the Veteran was 
exposed to Agent Orange.  The Veteran has not explained on 
what basis he believes that he was exposed to Agent Orange 
(as opposed to other weed killers, insect repellents, etc.).  
For reasons set forth above, the Board finds the Veteran's 
recent statements as to purported herbicide exposure and 
presence in Vietnam to be less than fully credible and 
unpersuasive.  Thus, exposure to herbicides cannot be 
presumed and has not been shown by the competent evidence of 
record.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA 
benefits).

For the reasons stated above, the Board finds that element 
(2), as to a showing of an in-service disease or injury, is 
not satisfied, and the claim fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) (the Board has the fundamental 
authority to decide a claim in the alternative).

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a Veteran has had 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2008).  
However, as discussed above, in this case the preponderance 
of the evidence indicates that the Veteran was not exposed to 
Agent Orange during service; thus, there is no presumed 
medical nexus.

With respect to Combee considerations, in the absence of an 
in-service incurrence of disease or injury, it follows that 
Hickson element (3), medical nexus, is necessarily lacking as 
well.  The record is absent any competent evidence of medical 
nexus between the Veteran's currently diagnosed diabetes 
mellitus and his military service.  

To the extent that the Veteran, or his representative, 
contends that a medical relationship exists between the 
Veteran's current diabetes mellitus and his military service, 
their opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statement 
offered in support of the Veteran's claim is not competent 
medical evidence and does not serve to establish a medical 
nexus.

Accordingly, Hickson element (3) is also not satisfied.




Conclusion

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
The benefits sought on appeal are accordingly denied.

2.  Entitlement to service connection for neuropathy of the 
lower extremities secondary to diabetes mellitus, type II  

3.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus, type II  

Because these two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

As an initial matter, the Veteran has not contended that his 
peripheral neuropathy and erectile dysfunction are directly 
due to service, and the evidence of record does not so 
suggest.  Accordingly, the Board's analysis will focus on the 
matter of secondary service connection.  

With respect to Wallin element (1), the medical evidence 
establishes that the Veteran has erectile dysfunction and 
peripheral neuropathy.  See e.g., a July 2005 VA C & P 
examination report.  Wallin element (1) has therefore been 
satisfied.

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the Veteran has not 
been service-connected for diabetes mellitus, type II, or for 
any other condition.  Consequently, Wallin element (2) has 
not been met and the Veteran's claim fails on this basis 
alone.

With respect to Wallin element (3), the Board notes that the 
July 2005 VA C & P examiner opined that both disorder were " 
. . . as likely as not related to diabetes mellitus."  See 
the July 2005 VA C & P examination report.  However, as 
explained above, service connection cannot be granted on a 
secondary basis because diabetes mellitus is not a service-
connected disability.  Additionally, there is no contention, 
and no competent medical evidence to show or suggest, that 
erectile dysfunction or peripheral neuropathy arose directly 
as a result of a disease or injury incurred during active 
service.  Accordingly, Wallin element (3), medical nexus, has 
not been satisfied, and the Veteran's claim fails on this 
basis as well.



Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
peripheral neuropathy and erectile dysfunction, claimed as 
secondary to diabetes mellitus, type II.  The benefits sought 
on appeal are accordingly denied.





ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to diabetes mellitus, type II, is 
denied.  

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus, type II, is 
denied.  



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


